Citation Nr: 0901429	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-08 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran's active military service included periods from 
May 1950 to September 1953; and August 1956 to April 1971. 

By a decision dated in June 2003, the regional office (RO) 
denied service connection for a sleep disorder to include 
obstructive sleep apnea.  The veteran filed a timely notice 
of disagreement (NOD), disagreeing with the decision to deny 
service connection.  38 C.F.R. §§ 20.200, 20.201, 20.302.  
The veteran was furnished a statement of the case, and he 
perfected his appeal by filing a timely VA Form 9 (Appeal to 
Board of Veterans' Appeals) in March 2006.  38 C.F.R. 
§§ 20.202, 20.302.  

The veteran testified at a hearing before the undersigned in 
November 2008.  He expressed his desire to pursue a higher 
rating for service-connected narcolepsy.  This question is 
referred to the RO.  


FINDING OF FACT

On November 5, 2008, the veteran testified at a hearing 
before the Board, at which time he indicated that he did not 
desire to pursue the appeal for service connection for 
obstructive sleep apnea; as of that date, the Board had not 
promulgated a final decision on the issue presented. 


CONCLUSION OF LAW

The appellant's appeal has been withdrawn.  38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In November 2008, the veteran testified at a hearing before 
the Board.  At that time, the veteran indicated that he no 
longer desired to pursue an appeal of entitlement to service 
connection for obstructive sleep apnea.  As of that date, the 
Board had not yet promulgated a final decision on the issue 
presented.  Because the appellant has clearly expressed a 
desire to terminate the appeal, because he has done so on the 
record at a Board hearing, because his expressed desire has 
been reduced to writing in the form of a transcript, and 
because the Board has not yet promulgated a decision on the 
appeal, the legal requirements for a proper withdrawal have 
been satisfied.  38 C.F.R. § 20.204 (2008).  Accordingly, 
further action by the Board on this appeal is not 
appropriate, and the appeal will be dismissed.  38 U.S.C.A. 
§ 7105(d) (West 2002).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


